                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

CERTAIN UNDERWRITERS AT    §
LLOYD’S, LONDON,           §
                           §
Subscribing to Policy Number
2623TDUBMDJ1L3157,         §
                           §
      Plaintiff,           §                  Case No. 3:20-cv-3151-K
                           §
v.                         §
                           §
MORAL TRANSPORTATION, LLC, §
and BISRAT TEKLE,          §
                           §
      Defendants.          §

       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The   Court   has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated June 4,

2021. The Court has reviewed the Findings, Conclusions, and Recommendation for

plain error. Finding none, the Court accepts the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge. Accordingly, Plaintiff’s

“Motion for Entry of Default Judgment Against Defendants” (ECF No. 18) is DENIED

without prejudice, and Defendant Tekle has 30 days from this Order’s date to file his




                                          1
answer, motion to dismiss, motion to set aside the Clerk’s entry of default, or a §

1404(a) motion to transfer venue.

      SO ORDERED.

      Signed June 23rd, 2021.

                                      __________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE




                                        2
